Citation Nr: 1613508	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for lung disease, to include as a result of exposure to asbestos.  

2.  Entitlement to service connection for heart disease, to include as a result of exposure to asbestos and herbicides.  

3.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.   

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) received from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a December 2012 REPORT OF GENERAL INFORMATION reflects that the Veteran's representative clarified that the only issues on appeal are those reflected on the title page.  

In April 2013, the Veteran filed a VA Form 21-22a in favor of John P. Dorrity, Agent, thereby revoking the power of attorney of record.  

In October 2015, the Veteran testified at a Board hearing.  The record was held open for 30 days in which to submit additional evidence.  Thereafter, the Veteran submitted additional evidence.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for lung and heart disease, type II diabetes mellitus, a back disability, and a psychiatric disorder.  Initially, the Board notes that the record reflects current diagnoses in association with the disabilities on appeal.  

The Veteran maintains that during service aboard the USS Corry, he traveled back and forth to Nha Trang Harbor in Vietnam on smaller vessels collecting "hundreds of bodies" in body bags of fallen fellow service members on or close to the shore of Vietnam.  The Board notes that diabetes mellitus and ischemic heart disease are enumerated in 38 C.F.R. § 3.309(e) as presumptive diseases associated with herbicide exposure.  

A service personnel TRANSFER AND RECEIPTS record reflects service aboard the USS Corry from January 1971 to November 1972.  The Board notes that although the Vietnam Era Navy Ship Agent Orange Exposure Development Site reflects that the USS Corry (DD-817) sent small boats ashore while anchored in Da Nang Harbor from January 11-12, 1969, and in Nha Trang Harbor on February 20, 1969, there is no indication that the USS Corry was deployed to the coastal waters off of Vietnam during the period the Veteran served aboard the USS Corry.  A March 2009 CURR (Center for Unit Records Research) response reflects deployments to the Western Pacific (WESTPAC) in 1969 and December 1972, neither of which was during the Veteran's active duty service.  In addition, Personnel Information Exchange System (PIES) responses in February 2009 and May 2010 note no evidence of the Veteran having served in Vietnam or of herbicide exposure during service

The CURR response further reflects that the USS Corry returned from a Mediterranean Sea (MED) deployment on March 17, 1972.  There is, however, no corresponding departure date noted in association with the March 1972 MED deployment.  Although service treatment records reflect treatment in March 1971 at the Norfolk Naval Shipyard in Portsmouth, Virginia, the deployment status of the USS Corry during the relevant period prior to March 1972 is not entirely clear.  

In view of the above, and the Veteran's assertions, to include having had "body bag" detail in Naples, Italy, as reflected in an April 2009 submission, the Board finds that the deck logs, muster rolls/personnel diaries, and/or command histories for the USS Corry during the relevant period prior to March 1972 should be requested.  In addition, in view of a June 1971 service treatment record reflecting evaluation of the USS Sierra in June 1971, the deployment status of the USS Sierra should be documented in the file.  

In addition, the Board notes that although service treatment records are absent a diagnosis of a psychiatric disorder, service personnel performance records note a poor attitude along with a rate change from FA (fireman apprentice) to SA (seaman apprentice) in February and March 1972.  Further, and although a June 1972 service treatment record reflects no evidence of a psychosis or thought disorder, possible disciplinary action in association with drug use was noted.  Service personnel records pertaining to disciplinary action and/or the confinement from September to October 1972 reflected in the TRANSFER AND RECEIPTS record, and/or the mandatory psychological counseling during service noted in the March 2009 VA psychiatric examination report, do not appear to be associated with the Veteran's file.  The Board notes that in his 2006 claim, the Veteran indicated treatment for a psychiatric disorder and drug addiction aboard the USS Kennedy aircraft carrier from January 1971 to November 1972.  As such, an attempt to obtain the records is to be made.  

Additionally, in his May 2011 notice of disagreement (NOD), the Veteran stated that anxiety had its onset during service aboard the USS Corry, to include as a result of duties in the engine room.  He noted that steam leaks caused the engine room to fill up with steam within 5 to 7 seconds, which significantly increased the room temperature and pressure, and that he lived in constant fear of dying because he was on the bottom of the ship with no escape if the leak was not repaired in time.  The Board notes that although the March 2009 VA examiner noted only recreational use of drugs/alcohol, the Veteran stated that he began drinking during service as a result of anxiety and stress.

In the Veteran's April 2009 submission, he stated that he has had constant anxiety related to an incident during service aboard the USS Corry in 1971 when a fellow service member's hand was crushed by a gun mount.  He added that the man was screaming and bleeding profusely, and that he rendered aid until the individual was airlifted for medical treatment.  On remand, an attempt is to be made to corroborate the Veteran's reported stressors, to include those reported in the April 2009 VA FORM 21-4138, to the extent possible.  

The Board notes that the March 2009 VA psychiatric examination report states that the Veteran's long history of drug abuse appeared to have begun at the time of service entrance, and that his current symptoms did not appear to be related to anything that he experienced during service.  The opinion, however, does not address relevant evidence, to include an April 2001 VA treatment record noting that the Veteran attributed his drug use to the trauma he experienced in association with loading body bags during service; a June 2001 psychiatric evaluation report reflecting diagnoses of posttraumatic stress disorder (PTSD) and major depressive disorder, and noting complaints of nightmares and flashbacks of loading body bags during service; or VA treatment records in February 2004 reflecting diagnoses of bipolar disorder and PTSD.  As such, the opinion is not completely adequate for a determination.  

At the Board hearing in October 2015, the Veteran asserted that his lung disease is a result of exposure to asbestos while performing maintenance support duties, including chipping paint off of ships and removing asbestos and repainting with lead paint.  In a December 2006 submission, the Veteran stated that while serving aboard the USS Corry, his duties included removing asbestos from pipes.  In his May 2011 NOD, the Veteran stated that he painted with red lead paint in poorly ventilated areas on two occasions during service aboard the USS Corry, during one of which he was overcome by fumes and passed out for 12 hours until someone discovered him.  He further stated that the asbestos he removed from the ship passed through two layers of clothing and made his skin itch, for which he was given a cream that eventually removed the fibers from his skin.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See VBA Manual M21-1, IV.ii.1.I.3 (2016), "Developing Claims for [Service Connection] for Asbestos-Related Diseases." 

The Manual provides that veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in the VBA Manual, and a diagnosed disability that has been associated with in-service asbestos exposure.  The VBA Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The VBA Manual further states that, if a MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.

Although a February 2009 PIES response to a request for evidence of exposure to asbestos reflects that all records had been mailed, the service records associated with the file do not reference asbestos exposure.  However, the Veteran's DD FORM 214 shows his MOS was Boatswain's Mate (BM 0100).  According to the VBA Manual, the MOS had a minimal probability of exposure to asbestos.  In addition, the Veteran testified to having duties associated with a MOS of machinist mate.  Exposure to asbestos in association with a MOS of machinist mate is probable.  

Although service treatment records are silent for any asbestos related pulmonary problems, the March 2009 VA examination report reflects a history of exposure to asbestos, and although emphysema and chronic obstructive pulmonary disease (COPD) were diagnosed, an etiological opinion was not provided.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran should be scheduled for another VA examination to obtain an adequate opinion.  

In addition, the March 2009 VA examination report reflects the Veteran was diagnosed diabetes mellitus four to five years earlier, and that the diagnosis of atherosclerotic heart disease status post myocardial infarction preceded the diagnosis of diabetes.  An etiological opinion, however, was not provided with respect to diabetes or heart disease.  Id.  As such, the Veteran should be scheduled for another VA examination to obtain an adequate etiological opinion with respect to diabetes and heart disease.  

With respect to a back disability, the Veteran asserts having injured his back on numerous occasions during service aboard the USS Corry with the initial injury occurring in May 1971.  He noted that the falls occurred in both the engine room where there was oil on the floor, as well as with falling down metal stairs, noting that he went to sick call many times following the back injuries.  

Private treatment records, to include an August 2014 report of magnetic resonance imaging (MRI) of the spine, reflect chronic low back pain and a history of multiple injuries.  Impressions included degenerative disc disease.  The Board notes that although the January 2013 VA opinion is to the effect that it is not likely that the Veteran's degenerative disc disease is related to service, noting only one documented back injury, in addition to the October 1971 service treatment record reflecting back pain radiating to the gluteus maximus and an impression of low back strain, the records reflect that two-inch heel lifts were prescribed in January 1971 for complaints of pain in the gastrocnemius muscle area associated with prolonged marching; a March 1971 record notes that he slipped on a ladder injuring his calf; and a September 1971 record reflects hip strain with heavy lifting.  Based on the evidence and the Veteran's assertions at the October 2015 Board hearing of having injured his back 40 to 50 times during service, the January 2013 VA opinion is not completely adequate for a determination.  As such, another VA examination is warranted to obtain an adequate opinion with respect to the Veteran's back disability.  

In addition, the Veteran indicated recent treatment, to include with respect to respiratory symptoms and psychiatric symptoms, at the James J. Howard Community Clinic, in Brick, New Jersey, and through the Phoenix VA Health Care System via the Northeast Community Based Outpatient Clinic (CBOC) in Scottsdale, Arizona.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Board notes that a January 2009 share print screen reflects the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA).  since May 2000.  Although some SSA records are in the file, the disability determination does not appear to be associated with the file.  As such, the complete SSA records should be associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the deck logs, muster rolls/personnel diaries, and/or command histories for the USS Corry for the period from January 1971 to March 1972, and document in the file the deployment status of the USS Sierra in June 1971.  

If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain service personnel records pertaining to disciplinary action and/or the confinement in September 1972, and/or the mandatory psychological counseling during service noted in the March 2009 VA psychiatric examination report, to include psychiatric and drug addiction counseling aboard the USS Kennedy aircraft carrier from January 1971 to November 1972.  

If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

3.  Conduct all necessary development for confirmation of exposure to asbestos and lead.  Development should include contacting the service department, the National Personnel Records Center, or any other appropriate entity to attempt to verify the Veteran's alleged in-service asbestos and lead exposure.  

If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

4.  After obtaining any additional details necessary from the Veteran, attempt to corroborate the Veteran's stressor(s), to include the incident in which a fellow service member was injured by a gun mount and airlifted for medical treatment, having had body bag detail in Naples, Italy, and other stressors reported in the April 2009 VA FORM 21-4138.  All efforts to corroborate the incidents should be documented in the file.

If the incident is not corroborated, the AOJ should make a formal finding in that respect, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

5.  Obtain complete SSA records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

6.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

7.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the lung disease claim.  The entire claims file must be reviewed by the examiner.  

All indicated tests should be conducted.  The examiner should identify all of the Veteran's lung disabilities, including ruling in or out any asbestos-related lung disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung disability, to include emphysema and COPD, is related to service, to include any exposure to asbestos or lead during service.

A rationale for all opinions expressed should be provided.

8.  Schedule the Veteran for a VA heart examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

All indicated tests should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that heart disease, to include coronary artery disease, is related to service, to include as result of any exposure to asbestos should that be established.  

A rationale for all opinions expressed should be provided.  

9.  Schedule the Veteran for a diabetes mellitus examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

All indicated tests should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that type II diabetes mellitus is related to service.  

A rationale for all opinions expressed should be provided.  

10.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

All indicated tests should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability, to include arthritis, is related to service.  

A rationale for all opinions expressed should be provided.  

11.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

All indicated tests should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder is related to service, and whether any in-service stressor caused any PTSD.

A rationale for all opinions expressed should be provided

12.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

